Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 2







State of North Dakota, 		Plaintiff and Appellee



v.



George Nelson, III, 		Defendant and Appellant







Nos. 20160224 & 20160225







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, McLean County State’s Attorney, P.O. Box 1108, Washburn, ND 58577-1108, for plaintiff and appellee; submitted on brief.



Alex S. Kelsch, P.O. Box 1266, Mandan, ND 58554-7266, for defendant and appellant; submitted on brief.

State v. Nelson

Nos. 20160224 & 20160225



Per Curiam.

[¶1]	
George Nelson III, appealed the district court’s order for restitution. Nelson argued the district court erred when it failed to deduct the proper amount of materials and labor he provided to each of the victims. Nelson also argued the district court erred in finding he had the ability to pay the amount of restitution. Because the district court did not abuse its discretion in determining the amount of restitution, we affirm under N.D.R.App.P. 35.1(a)(4). 
State v. Vick
, 1998 ND 214, ¶ 4, 587 N.W.2d 567 (Appellate review of a trial court’s sentence “will be confined to whether the trial court acted within the limits prescribed by the statute.” This standard of review is similar to the abuse of discretion standard.); 
State v. Tupa
, 2005 ND 25, ¶ 9, 691 N.W.2d 579 (“The trial judge’s restitution award is within the range of reasonableness and is supported by a preponderance of the evidence, and, therefore, the trial court acted within the confines of the restitution statute and did not abuse its discretion.”).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte